


110 HR 6441 IH: Energy Efficient and Environmentally

U.S. House of Representatives
2008-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6441
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2008
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  incentives for replacing an automobile with a more fuel-efficient
		  automobile.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Efficient and Environmentally
			 Friendly Automobile Tax Credit Act of 2008.
		2.Credit for
			 replacing an automobile with a more fuel-efficient automobile
			(a)In
			 generalSubpart B of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 30C the following new section:
				
					30D.Credit for
				replacing an automobile with a more fuel-efficient automobile
						(a)In
				generalIn the case of an
				eligible purchase by an eligible taxpayer of a passenger automobile, there
				shall be allowed as a credit against the tax imposed by this chapter an amount
				equal to the lesser of—
							(1)the cost of the
				passenger automobile, or
							(2)$2,000.
							(b)Eligible
				purchaseFor purposes of this section—
							(1)In
				generalThe term eligible purchase means any
				purchase of a passenger automobile if—
								(A)the taxpayer sells
				another passenger automobile within a reasonable period surrounding such
				purchase, and
								(B)the average fuel
				economy of the purchased automobile is at least 20 percent better than the
				average fuel economy of the sold automobile.
								(2)Passenger
				automobileThe term
				passenger automobile has the meaning given such term in
				regulations prescribed by the Administrator of the Environmental Protection
				Agency for purposes of the administration of title II of the Clean Air Act (42
				U.S.C. 7521 et seq.). Such term includes a light truck (within the meaning of
				such regulations).
							(3)Fuel
				economyAverage fuel economy shall be determined as provided in
				section 30B(h)(2).
							(c)Eligible
				taxpayerFor purposes of this section—
							(1)In
				generalThe term eligible taxpayer means—
								(A)any individual,
				and
								(B)any qualified
				business.
								(2)Qualified
				businessThe term qualified business means any sole
				proprietorship, partnership, or corporation if—
								(A)at least 40
				percent of its total gross income for the taxable year is derived from the
				active conduct of transporting persons or property for hire, and
								(B)in the case of a
				partnership or corporation, all of the equity interests in which are held by 1
				individual.
								(3)Aggregation
				rulesAll persons treated as
				a single employer under subsection (a) or (b) of section 52, or subsection (m)
				or (o) of section 414, shall be treated as 1 person for purposes of paragraph
				(2).
							(d)Application with
				other credits
							(1)Business credit
				treated as part of general business creditSo much of the credit
				which would be allowed under subsection (a) for any taxable year (determined
				without regard to this subsection) that is attributable to property of a
				character subject to an allowance for depreciation shall be treated as a credit
				listed in section 38(b) for such taxable year (and not allowed under subsection
				(a)).
							(2)Personal
				creditThe credit allowed under subsection (a) (after the
				application of paragraph (1)) for any taxable year shall not exceed the excess
				(if any) of—
								(A)the regular tax
				liability (as defined in section 26(b)) reduced by the sum of the credits
				allowable under subpart A and sections 27, 30, 30B, and 30C, over
								(B)the tentative
				minimum tax for the taxable year.
								(e)Special
				rules
							(1)Exception for
				business vehiclesExcept in
				the case of a qualified business, subsection (a) shall apply only to passenger
				automobiles substantially all of the use of which is for personal, nonbusiness
				purposes.
							(2)Limitation on
				vehicles being replacedExcept in the case of a qualified business,
				subsection (b)(1)(A) shall apply only to passenger vehicles which were
				substantially and regularly used by the taxpayer for personal, nonbusiness
				purposes.
							(3)Basis
				reductionThe basis of any
				passenger automobile for which credit is allowed under subsection (a) shall be
				reduced by the amount of such credit.
							.
			(b)Technical
			 amendments
				(1)Section 38(b) of such Code is amended by
			 striking plus at the end of paragraph (31), by striking the
			 period at the end of paragraph (32) and inserting , plus, and by
			 adding at the end the following new paragraph:
					
						(33)the portion of the credit under section 30D
				(relating to credit for replacing an automobile with a more fuel-efficient
				automobile) to which section 30D(d)(1)
				applies.
						.
				(2)Section 55(c)(2) of such Code is amended
			 by inserting 30D(d)(2), after 30C(d)(2),.
				(3)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 30C the following new
			 item:
					
						Sec. 30D. Credit for replacing an
				automobile with a more fuel-efficient automobile..
					
				3.Deduction for state
			 and local taxes imposed on purchase of more fuel-efficient
			 automobilesSubsection (a) of
			 section 165 of the Internal Revenue Code of 1986 (relating to deduction for
			 taxes) is amended by adding at the end the following new paragraph:
			
				(6)State and local taxes imposed on the
				purchase of any passenger automobile (as defined in section 30D(b)(2)) for
				which credit is allowed to the taxpayer under section
				30D.
				.
		4.Deduction for
			 interest on loans used to purchase more fuel-efficient
			 automobilesParagraph (2) of
			 section 163(h) of the Internal Revenue Code of 1986 (defining personal
			 interest) is amended by striking and at the end of subparagraph
			 (E), by striking the period at the end of subparagraph (F) and inserting
			 , and, and by adding at the end the following new subparagraph:
			
				(G)any interest paid or accrued on
				indebtedness incurred to purchase a passenger automobile (as defined in section
				30D(b)(2)) for which credit is allowed to the taxpayer under section
				30D.
				.
		5.Effective
			 dateThe amendment made by
			 this Act shall apply vehicles purchased after the date of the enactment of this
			 Act in taxable years ending after such date.
		
